
	

113 HRES 167 IH: Recognizing the roles and contributions of America’s teachers to building and enhancing our Nation’s civic, cultural, and economic well-being.
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 167
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Hanna, Mr. Schiff,
			 Mr. Payne,
			 Mr. Simpson,
			 Ms. Bordallo,
			 Mr. Loebsack,
			 Mr. Neal, Mr. Holt, Mr.
			 Guthrie, Mr. Roe of
			 Tennessee, and Mr. Walz)
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the roles and contributions of
		  America’s teachers to building and enhancing our Nation’s civic, cultural, and
		  economic well-being.
	
	
		Whereas education and knowledge are the foundation of
			 America’s current and future strength;
		Whereas teachers and other education staff have earned and
			 deserve the respect of their students and communities for their selfless
			 dedication to community service and the future of our Nation’s children;
		Whereas the purpose of National Teacher Appreciation
			 Week, held during May 6, 2013, through May 10, 2013, is to raise public
			 awareness of the unquantifiable contributions of teachers and to promote
			 greater respect and understanding for the teaching profession; and
		Whereas students, schools, communities, and a number of
			 organizations representing educators are hosting teacher appreciation events in
			 recognition of National Teacher Appreciation Week: Now, therefore,
			 be it
		
	
		That the House of Representatives
			 thanks and promotes the profession of teaching by encouraging students,
			 parents, school administrators, and public officials to participate in teacher
			 appreciation events during National Teacher Appreciation
			 Week.
		
